DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gear arrangement,” “a first end” of the torsion spring, “a second end” of the torsion spring, all of Claim 1, “safety-mechanism” of Claim 19, and “first gear member” of Claim 26 must be shown or the feature canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification is objected to for failing to disclose “an activation mechanism” in the specification. The specification and/or claims should be amended to properly support the term “an activation mechanism.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites “wherein the torsion spring is in the biased state in an as delivered initial state of the auto-injector.” It is unclear what applicant is attempting to claim in Claim 18. Appropriate correction and/or clarification is required. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “activation mechanism” in Claim 16 Line 6, being interpreted under ¶ 0096-0097 as the end trigger button 4, the lateral trigger button 20, or the wrap over sleeve trigger 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16-17 and 21-27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kohlbrenner et al. (USPGPub 2008/0051713). 

Re Claim 16, Kohlbrenner teaches an auto-injector for administering a dose of a liquid medicament (Kohlbrenner Figs. 19-22), the auto-injector comprising: a housing (4, 38) configured to contain a medicament container (2) that contains the medicament, a plunger (15), a torsion spring (25) having a first end and a second end, an activation mechanism (28) for releasing the torsion spring (25) from a biased state (Kohlbrenner ¶ 0106-0115), and a gear arrangement (6’, 24) configured to convert torque from the second end of the torsion spring (25) into a movement of the plunger (15) in a proximal direction in order to administer the dose (Kohlbrenner ¶ 0106-0115).

Re Claim 17, Kohlbrenner teaches wherein the auto-injector is a single use device for administering only one fixed dose (wherein the device of Kohlbrenner may be discarded after administering a single dose). 

Re Claim 21, Kohlbrenner teaches a needle shroud (39) arranged in the housing (4, 38) and translatable in a longitudinal direction, wherein: the needle shroud (39) is configured to be in an initial position protruding from a proximal end of the housing (4, 38) in an initial state for preventing release of the torsion spring (25) (wherein prior to the needle protection 39 being retracted, the drive member cannot function where the needle cannot reach the dermis - Kohlbrenner ¶ 0114-0115), the needle shroud (39) is arranged to be translated distally into the housing (4, 38) into a distal position against a load of a shroud spring (restoring spring as described in Kohlbrenner ¶ 0098) when the needle shroud (39) is pushed against an injection site for allowing release of the torsion spring (25), and the needle shroud (39) is rotationally fixed to the housing (4, 38) (Kohlbrenner ¶ 0114; Fig. 19).

Re Claim 22, Kohlbrenner teaches wherein the plunger (15) is rotationally fixed to the housing (4, 38) (Kohlbrenner ¶ 0116).

Re Claim 23, Kohlbrenner teaches an audible feedback mechanism (Kohlbrenner ¶ 0101) associated with the plunger (15) and configured to communicate to a user audible feedback indicative of the movement of the plunger (15) (Kohlbrenner ¶ 0101-0106).

Re Claim 24, Kohlbrenner teaches wherein the audible feedback mechanism comprises an audible ratchet (ratchet as described in Kohlbrenner ¶ 0101 describing interaction of blocking elements 24 and 34).

Re Claim 25, Kohlbrenner teaches wherein the audible ratchet detects the movement of the plunger (15) (Kohlbrenner ¶ 0101-0106).

Re Claim 26, Kohlbrenner teaches wherein the gear arrangement comprises a first gear member (6’) coupled to the second end of the torsion spring (25), wherein the plunger (15) is driven in the proximal direction by rotation of the first gear member (6’) through the torque of the torsion spring (25) (Kohlbrenner ¶ 0106-0115).

Re Claim 27, Kohlbrenner teaches wherein the first gear member (6’) at least partially surrounds the plunger (15) (as seen in Kohlbrenner Fig. 22).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohlbrenner et al. (USPGPub 2008/0051713) in view of Cowe (USPGPub 2008/0215001).

Re Claim 19, Kohlbrenner teaches all of the limitations of Claim 16. Kohlbrenner fails to teach a safety-mechanism preventing further administration of the medicament when the auto-injector is removed from an injection site during administration of the dose. Cowe teaches an auto-injector device (Cowe ¶ 0025; Figs. 1-3) comprising a safety-mechanism (10) preventing further administration of a medicament when the auto-injector is removed from an injection site during administration of a dose (Cowe ¶ 0030-0034) for preventing accidental needle sticks (Cowe ¶ 0002). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the auto-injector of Kohlbrenner to comprise a safety-mechanism preventing further administration of the medicament when the auto-injector is removed from an injection site during administration of the dose as disclosed by Cowe for preventing accidental needle sticks. 

Re Claim 20, Kohlbrenner in view of Cowe teach all of the limitations of Claim 19. Kohlbrenner further teaches a needle shroud (39) arranged in the housing (4, 38) and is translatable in a longitudinal direction (Kohlbrenner ¶ 0114). However, Kohlbrenner fails to teach wherein the needle shroud is configured to activate the safety-mechanism when the needle shroud is moved in the proximal direction. Cowe teaches a needle shroud (24) and is translatable in a longitudinal direction (Cowe ¶ 0026) wherein the needle shroud (24) is configured to activate the safety-mechanism (10) when the needle shroud (24) is moved in the proximal direction (Cowe ¶ 0030-0034) for preventing accidental needle sticks (Cowe ¶ 0002). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the needle shroud of Kohlbrenner in view of Cowe to activate the safety-mechanism when the needle shroud is moved in the proximal direction. Cowe teaches a needle shroud and is translatable in a longitudinal direction as disclosed by Cowe for preventing accidental needle sticks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783